Title: To James Madison from Thomas Digges, 9 February 1812
From: Digges, Thomas
To: Madison, James


Warburton 9th Feby. 1812
Mr Digges’s Compliments & best regards to Mr Madison. He has been a miserable victim to confinement for the last fortnight or He would have waited on Mrs. & Mr Madison: But rubs, at the age too of 68, are the intermediate tributes that we are forced to pay, in some shape or other, to our wretched nature, ’till we pay the last great one of all.
I cannot complete a white thorn Hedge at my lower garden for want of a few thorn sets of about 20 Ins high: And on speaking to Your Gardiner (upon seeing some two or three dozen of such laid by in Earth near yr. old Ice House) He told me they were the overpluss of Your now flourishing garden Hedge, & as He wanted but a very few of them for replacing where others had missd, He “was sure the President would spare some to me.” If this is the case I should be obligd to You Sir to mention it to The Gardiner, and when my boat goes up next to Van ness’s Wharf I will make my Boatman call for them.
We have had here on yesterday a considerable rise in the Runs in & about Piscaty. from heavy rains just after the thaw: my post messenger had nearly been swept away Horse & all.
If You have a cast by few English Papers I should be obligd by some. I generally find some thing in them new and interesting to me. I am looking out for Good News from Windsor, & the effect of The Prince getting into the Saddle unfetterd & with long reins.
